


115 HRES 257 EH: Condemning hate crime and any other form of racism, religious or ethnic bias, discrimination, incitement to violence, or animus targeting a minority in the United States.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 257
In the House of Representatives, U. S.,

July 25, 2018

RESOLUTION
Condemning hate crime and any other form of racism, religious or ethnic bias, discrimination, incitement to violence, or animus targeting a minority in the United States.
 
 
Whereas, in the past several years, violent crimes, threats of violence, and other incidents of hate-motivated targeting of religious, racial, and ethnic minorities have increased across the United States;  Whereas, in 2015, hate crimes targeting Muslims in the United States increased by 67 percent, reaching a level of violence targeting Muslim Americans that the United States had not experienced since the aftermath of the September 11, 2001, attacks, according to the Federal Bureau of Investigation; 
Whereas, in 2015, anti-Semitic incidents increased in the United States for the second straight year, according to the Anti-Defamation League’s 2015 Audit of Anti-Semitic Incidents, which describes trends such as the tripling of assaults targeting Jews since 2012 and the rise of online harassment and hate speech directed at Jewish journalists and individuals through social media;  Whereas, in 2015, anti-Semitic incidents at institutions of higher education nearly doubled compared to the number of those incidents in 2014, and during the 2016–2017 school year there has been an increase in White supremacist activity on college campuses across the United States, according to the Anti-Defamation League; 
Whereas, in 2015, among single-bias hate crime incidents in the United States, 59.2 percent of victims were targeted due to racial, ethnic, or ancestry bias, and among those victims, 52.2 percent were victims of crimes motivated by their offenders’ anti-Black or anti-African-American bias, according to the Federal Bureau of Investigation;  Whereas, in 2017, there have been more than 100 reported bomb threats against Jewish community centers, Jewish day schools, and other Jewish organizations and institutions in more than 38 States; 
Whereas, in 2017, Islamic centers and mosques have been burned in the States of Texas, Washington, and Florida, and Jewish cemeteries have been desecrated in the States of Missouri and Pennsylvania;  Whereas, in 2017, there has been harassment and hate-based violence against individuals who are perceived to be Muslim, including members of South Asian communities in the United States, and Hindu and Sikh Americans have been the target of hate-based violence targeting religious minorities; and 
Whereas, on February 28, 2017, President Donald Trump, before a joint session of Congress, acknowledged threats targeting Jewish community centers and the vandalism of Jewish cemeteries, and stated that we are a country that stands united in condemning hate and evil in all of its very ugly forms: Now, therefore, be it  That the House of Representatives— 
(1)affirms that the United States stands united in condemning hate and evil in all forms;  (2)rejects hate-motivated crime as an attack on the fabric of the society of the United States and the ideals of pluralism and respect; 
(3)condemns hate crime and any other form of racism, religious or ethnic bias, discrimination, incitement to violence, or animus targeting a minority in the United States;  (4)calls on Federal law enforcement officials, working with State and local officials— 
(A)to expeditiously investigate all credible reports of hate crimes and incidents and threats against minorities in the United States; and  (B)to hold the perpetrators of those crimes, incidents, or threats accountable and bring the perpetrators to justice; 
(5)encourages the Department of Justice and other Federal agencies— (A)to work to improve the reporting of hate crimes; and 
(B)to emphasize the importance of the agencies’ collection and reporting of data pursuant to Federal law;  (6)encourages the development of an interagency task force led by the Attorney General and bringing together the Department of Justice, the Department of Homeland Security, the Department of Education, the Department of State, the Federal Bureau of Investigation, and the Office of the Director of National Intelligence to collaborate on the development of effective strategies and efforts to detect and deter hate crime in order to protect minority communities; and 
(7)calls on the executive branch— (A)to offer Federal assistance that may be available for victims of hate crimes; and 
(B)to enhance security measures and improve preparedness for religious institutions, places of worship, and other institutions that have been targeted because of the affiliation of the institutions with any particular religious, racial, or ethnic minority in the United States.   Karen L. Haas,Clerk. 